Day, Ch. J.
The justice was wrong in sustaining the motion for more specific statement, and right in reconsidering his action, and admitting plaintiff’s proof.
Technical precision and nicety in pleadings in a justice’s court are not required. The evident purpose of the law, where the matter in dispute is small, is to furnish parties a plain and inexpensive remedy, relieving them from the observance of legal form, and the necessity of employing counsel to prosecute their demands.
Hence “ no petition need be filed, as is required in the district court, except where the petition must be sworn to, *160but tbe notice must state tbe cause of action in general terms sufficient to apprise defendant of tbe nature of tbe claim against bim.” Rev., § 3860. If tbe cause of action is stated in general terms, and witb sufficient certainty to apprise tbe defendant of tbe nature of plaintiff’s demand, tbe law is complied .witb. This, we think, was done in tbe present case.
Tbe items of account are specifically set. out, and defendant is advised that plaintiff makes tbe claim for labor done on behalf of James McMerchy. If defendant bad any transaction witb plaintiff, out of which tbe claim might arise, be could scarcely fail, by this statement, to know what was referred to; and if be bad no such transaction, a more specific statement of a matter having no existence would not better enable bim to make bis defense.
Tbe necessity of compliance witb tbe requirements of ^this motion would introduce into proceedings in justice’s courts, in cases where no wzltten petition is required, all tbe fullness and exactness of statement necessary in tbe district court. Tbe provisions of tbe law, applicable to tbe procedure in those courts, are not susceptible of such a construction.
As bearing in some degree upon tbe question here discussed, see Hall v. Monahan, 1 Iowa, 554; Packer v. Cockayne, 3 G. Greene, 113; Sears v. Tubbs, 4 id. 409; Brownell v. Smith, 13 Iowa, 288; Dilley v. Nusum, 17 id. 239.
In our opinion tbe action of tbe circuit court was ez-roneous, and its judgment must be
Reversed.